DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Acknowledgement is made of the amendment received 6/10/22. Claims 1-20 are pending in this application.  Claims 1, 14 and 16 were amended, claims 21-25 were cancelled and were newly presented in the amendment received 6/10/22. 

Response to Arguments
Applicant's arguments filed 6/10/22 have been fully considered but are moot in view of the new ground(s) of rejection. 

Specification
The objection to the specification has been withdrawn in light of the amendment received 6/10/22.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 14 and 16 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Patent Application Publication No 2014/0339504) hereinafter referred to as Kim. 
Per Claim 1 Kim discloses (see figures 2 and 6) a magnetic memory device, comprising
a reference magnetic structure (180) including a first pinned pattern (150), a second pinned pattern (170) including magnetic patterns and non-magnetic patterns, which are alternately stacked (see [0050] which teaches “Alternatively, although not shown, the second pattern 170 may have a structure in which magnetic layers and non-magnetic layers are alternately and repeatedly stacked”), and an exchange coupling pattern (160) between the first pinned pattern (150) and the second pinned pattern (170); the first pinned pattern (150) directly contacting a seed pattern (140) and the exchange coupling pattern (160) (see figure 6)
a free magnetic structure (200) and 
a tunnel barrier pattern (190) between the reference magnetic structure and the free magnetic structure, 
wherein the second pinned pattern (170) is between the first pinned pattern (150) and the tunnel barrier pattern (190), (see figure 6) and 
the first pinned pattern (150) is a ferromagnetic pattern, the ferromagnetic pattern consisting essentially of a ferromagnetic element [0046].
Per Claim 2 Tang discloses the device of claim 1 including where the first pinned pattern (150) is a single layer including the ferromagnetic element (see figure 2).
Per Claim 3 Tang discloses the device of claim 1 including where the first pinned pattern (150) does not include a non-magnetic element (see [0046] which teaches: The first pattern 150 may include an amorphous magnetic substance and a component X. The component X may include at least one of platinum (Pt), palladium (Pd), and nickel (Ni). Noting that Ni is not a non-magnetic element).
Per Claim 4 Tang discloses the device of claim 1 including where the magnetic patterns (see [0050] which teaches “Alternatively, although not shown, the second pattern 170 may have a structure in which magnetic layers and non-magnetic layers are alternately and repeatedly stacked”) include, a first ferromagnetic pattern (a magnetic layer) between the exchange coupling pattern (160) and the tunnel barrier pattern (190), and a second ferromagnetic pattern (another magnetic layer) between the first ferromagnetic pattern (the magnetic layer)  and the tunnel barrier pattern (190) (as shown in figure 6), and wherein the non-magnetic patterns (non-magnetic layers) include, a first non-magnetic pattern [0046] between the first ferromagnetic pattern (the magnetic layer) and the second ferromagnetic pattern (the another magnetic layer), wherein the exchange coupling pattern (160) anti-ferromagnetically couples the first ferromagnetic pattern to the first pinned pattern [0049].
Per Claim 14 Tang discloses the device of claim 4 including wherein the first pinned pattern (150) is between the seed pattern (140) and the exchange coupling pattern (160), and wherein the seed pattern includes a portion that contacts one surface of the first pinned pattern (150). (as shown in figure 6)
Per Claim 16 Tang discloses (see figure 12) a magnetic memory device, comprising
a reference magnetic structure (180) including a first pinned pattern (150), a second pinned pattern (170) including magnetic patterns and non-magnetic patterns, which are alternately stacked (see [0050] which teaches “Alternatively, although not shown, the second pattern 170 may have a structure in which magnetic layers and non-magnetic layers are alternately and repeatedly stacked”), and an exchange coupling pattern (160) between the first pinned pattern and the second pinned pattern; (see figure 6)
a free magnetic structure (200) and 
a tunnel barrier pattern (190) between the reference magnetic structure and the free magnetic structure, 
a seed pattern (140) spaced apart from the tunnel barrier pattern (190) with the reference magnetic structure (180) interposed therebetween (see figure 6)
wherein the second pinned pattern (170) is between the first pinned pattern (150) and the tunnel barrier pattern (190), (see figure 6) and 
the first pinned pattern (150) is a single layer including a ferromagnetic element (Co).
a surface of the first pinned pattern (150) directly contacts the seed pattern (140) and an opposite surface of the first pinned pattern (150) directly contacts the exchange coupling pattern (160).

Allowable Subject Matter
Claims 5-13, 15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894